996 So. 2d 928 (2008)
Michael Christopher THOMPSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6268.
District Court of Appeal of Florida, First District.
December 10, 2008.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Michael T. Kennett, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Russell v. State, 982 So. 2d 642, 647 (Fla.2008).
DAVIS, BENTON, and PADOVANO, JJ., concur.